GERARD, J.
Plaintiff, an insurance broker, received a letter signed! “Meyer Jarmulowsky,” and underneath, in parenthesis, the initials “J. R.” which letter inclosed a policy of insurance and read as follows:
“Kindly return this policy to 8 Charles street, room 10, and increase same $200, and oblige.”
Thereafter the plaintiff renewed the policy, and sent the same to Meyer Jarmulowsky to the Charles street address.
It appears, from the uncontradicted evidence produced by defendant, that there are two Meyer Jarmulowskys, that the other one is the uncle of the defendant, and that defendant lives with this uncle at the Charles street address, and that the goods at the Charles street address covered by the policy are the property of the uncle; and in explanation of the letter it was claimed by defendant that the uncle had stopped in defendant’s office and asked defendant’s bookkeeper to send the letter in question.
As there is no proof that defendant’s bookkeeper had authority to ask plaintiff to take out this insurance, and as there is no denial of the facts alleged as to the two Jarmulowskys, I am constrained to the opinion that the judgment must be reversed, and a new trial had, but without costs. All concur.